Citation Nr: 0619233	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  05-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic hepatitis residuals to include cirrhosis of the 
liver.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1971 to July 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic hepatitis residuals to include 
cirrhosis of the liver.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

An April 2005 Appeal to the Board (VA Form 9) indicates that 
the veteran both desired a hearing before a Veterans Law 
Judge sitting at the RO and did not wish to have a hearing 
before a Veterans Law Judge.  In June 2006, the accredited 
representative clarified that the veteran wanted a hearing 
before a Veterans Law Judge sitting at the RO.  The requested 
hearing has not been scheduled.  Accordingly, this case is 
REMANDED for the following action:

Schedule the veteran for the requested 
hearing before a Veterans Law Judge 
sitting at the RO.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


